DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-35 are pending.  Claims 16-18 and 30-35 are the subject of this NON-FINAL Office Action.  Claims 19-29 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 16-35) and the species of claim 2 (now claim 17) and claim 3 (now claim 18) with traverse in the Reply filed 08/02/2022 is acknowledged.  Applicants argue that “this species election requirement is between features of a single embodiment of the determination device illustrated in FIG. 1” (emphasis original).  This is wrong.  Claim 1 is so generically broad (and vague) that it encompasses any of innumerable “two determination units.”  As explained in 37 CFR 1.146
In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.

Here, claim 16 is broadly directed to “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element.”  This encompasses any structures with any “complementarity.”  Clearly, this huge genus includes “more than a reasonable number of species.”
Thus, claims 19-29 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 and 30-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element.”  Claim 1 is a “determination device” comprising “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element.”  The preamble of the claim fails to distinguish the device because it only recites an intended use.  See MPEP § 2111.02.  In addition, “wherein at least two pattern elements of the two determination units complement each other to form a superordinate pattern” is an intended use of the device and fails to clearly and precisely define the device and its “complementary pattern element.”  See MPEP §§ 2111 & 2114.  Even if this clause somehow provided structure, it is unclear what structure this is.  The specification fails to clearly define the “pattern element” structures, much less “superordinate pattern.”  The common meaning of “superordinate” is “superior in rank, class, or status.”  Merriam-Webster, definition of superordinate, available at https://www.merriam-webster.com/dictionary/superordinate, accessed 09/21/2022.  To this end, “wherein at least two pattern elements of the two determination units complement each other to form a [superior in rank, class, or status] pattern” makes no sense.  Finally, the claims fail to explain how the pattern elements are “complementary.”
The specification discloses one combination of first “determination unit” 5 and second “determination unit” 6 with radial pattern elements 23, 30 in Figures 2-3:

    PNG
    media_image1.png
    410
    557
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    512
    media_image2.png
    Greyscale

This yields “superordinate pattern” 32 in Figure 4:

    PNG
    media_image3.png
    281
    301
    media_image3.png
    Greyscale

From this single example it is impossible to determine what other combination of “determination units” with “complementary pattern elements” is encompassed by the claimed language.
	The specification also seems to indicate that a beam splitter (8), sensor (11), camera (12) and screen 9 (Fig. 1) are required in order to yield the ability to “determining at least one parameter of an energy beam generated via an irradiation device of an apparatus for additively manufacturing three-dimensional objects” using “superordinate pattern” generated by “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element” (Spec. pgs. 1-3; Fig. 1).  The specification states that 
	For example, it is known from prior art to use a determination device with two determination units that are arranged in succession in the beam path of the energy beam. As determination units wires are commonly used, e.g. tungsten wires, to determine whether the energy beam is properly calibrated or not. To determine whether the energy beam is properly aligned, two wires or wire crosses can be arranged in the beam path of the energy beam spaced apart from each other, wherein the resulting pattern, e.g. the shadow generated by illuminating the two wires with the energy beam, can be viewed on a screen by an operator. Hence, if the energy beam is properly aligned, the first wire will cover the second wire and therefore, only one line or cross is visible on the screen. However, if the energy beam is not properly aligned, e.g. incident on both wires under a defined angle relative to the optical axis, two wires or crosses are visible on the screen.
	Disadvantageously, it is necessary to use comparatively thin wires to be able to properly identify misalignments of the energy beam, wherein comparatively thin wires tend to heat up quickly due to the irradiation with the energy beam and tend to deform or even melt and tear. Therefore, the success of the determination process strongly depends on the skill and the experience of the operator, as the determination process has to be performed comparatively fast before the fragile wires heat up leading to a deformation of the wires and therefore, cause an error in the determination process. Further, using wires does not properly allow for determining a deviation from a defined lateral position of the energy beam with respect to an optical axis, as the impact of the position of the wire on the intensity distribution of the energy beam is comparatively small.
	Another disadvantage is, that the operator has to view the pattern generated via the energy beam on a screen, e.g. the operator views the shadow of the wire generated in the intensity distribution of the energy beam on the screen and therefore, use the direct uncovered energy beam on the screen. Thus, wearing protective glasses is usually mandatory to assure that the operator is protected from the energy beam, for example from direct contact with the laser beam. Thus, it is also necessary to take precautions in that the energy beam cannot exit the apparatus or the area in which the operator views the screen to ensure that other personnel does not come in contact with the energy beam. Usually, the apparatus that is currently calibrated is completely housed in a protective housing, e.g. via curtains and the like.
	Therefore, determining the at least one parameter of the energy beam, e.g. using the at least one parameter of the energy beam to calibrate an irradiation device, is cumbersome and time-consuming, as the safety precautions have to be installed prior to determining the at least one parameter. Further, the safety precautions have to be taken for each operator and other personnel, for example regarding plants with a large number of apparatuses, each operator in at least a large part of the plant around the apparatus that has to be calibrated needs to be protected from the radiation, e.g. via protective glasses or a housing of the apparatus in calibration.
	It is an object of the present invention to provide an improved determination device for determining at least one parameter of an energy beam, which determination device is in particular more insensitive to the irradiation with the energy beam and which determination device allows for performing the determination process with less safety precautions.  

(pgs. 1-3).  In other words, the object of the invention is to allow indirect visual determination of laser beam configuration without safety precautions by using a system that includes beam splitter (8), sensor (11), camera (12) and screen 9 (Fig. 1) which are required in order to yield the ability to safely and without precautions “determin[e] at least one parameter of an energy beam generated via an irradiation device of an apparatus for additively manufacturing three-dimensional objects” using “superordinate pattern” generated by “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element.”
	Finally, claim 16 only requires device with “two determination units arranged in succession in a beam path of the energy beam, each determination unit of the two determination units comprises at least one complementary pattern element.”  Claim 16 broadly includes any devices with the vague and unclear “determination units.”  The Office would have to guess not only the metes and bounds of the “determination units,” but also the metes and bounds of prior art classification applicable (e.g. all laser art versus only 3D printer lasers; all 3D printer lasers or only some; etc.).
	In sum, the claims are so broad and vague that the Office would have to speculate as to the metes and bounds of the claimed “determination units.”  
	The Office notes that the device of Figure 1 comprising specific combination of “determination units” in Figures 2-3 configured to generate “superordinate pattern” of Figures 4-5 is allowable over the prior art.  The closest prior art as admitted by Applicants teaches 
use a determination device with two determination units that are arranged in succession in the beam path of the energy beam. As determination units wires are commonly used, e.g. tungsten wires, to determine whether the energy beam is properly calibrated or not. To determine whether the energy beam is properly aligned, two wires or wire crosses can be arranged in the beam path of the energy beam spaced apart from each other, wherein the resulting pattern, e.g. the shadow generated by illuminating the two wires with the energy beam, can be viewed on a screen by an operator. Hence, if the energy beam is properly aligned, the first wire will cover the second wire and therefore, only one line or cross is visible on the screen. However, if the energy beam is not properly aligned, e.g. incident on both wires under a defined angle relative to the optical axis, two wires or crosses are visible on the screen.

(Spec., pg. 1).  Other prior art teaches laser mask patterns but fails to teach or suggest the specific combination of “determination units” in Figures 2-3 configured to generate “superordinate pattern” of Figures 4-5 (US 20070145025; US 20060289412; US 20070000884).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743